COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Dennis Edward Rayner, Even Better                §           No. 08-20-00145-CV
 Logistics, LLC., and Michelle Cora
 Croom,                                           §              Appeal from the

                      Appellant,                  §            146th District Court

 v.                                               §          of Travis County, Texas

 Ronnie Claxton and Sandra Claxton,               §         (TC# D-1-GN-19-000281)

                       Appellee.             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 23, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James C. Marrow, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 23, 2020.

       IT IS SO ORDERED this 22nd day of September, 2020.


                                                      PER CURIAM


Before Alley, C.J., Rodriguez, and Palafox, JJ.